In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Perry, J.), dated March 20, 2012, which, after a hearing, dismissed her petition.
Ordered that the order is affirmed, without costs or disbursements.
The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal unless clearly unsupported by the record (see Matter of Clarke-Golding v Golding, 101 AD3d 1117, 1118 [2012]).
Contrary to the petitioner’s contention, she failed to establish by a fair preponderance of the evidence (see Family Ct Act § 832) that the respondent committed any of the family offenses alleged in the petition (see Matter of Tauriello v Thompson, 84 AD3d 824 [2011]; Matter of Jackson v Idlett, 103 AD3d 723 [2013] ; Matter of Cooper v Robertson, 97 AD3d 743 [2012]). Accordingly, the petition was properly dismissed. Mastro, J.E, Chambers, Lott and Sgroi, JJ., concur.